 

Case 19-01298-MAM Doc 20 Filed 09/06/19 Pageiof4 FILED-usgec, FLS-upp

"19 SEP 6 ap

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.fisb.uscourts.gov

 

In re: Case No. 18-16248-BKC-MAM Chapter 7
CHANCE & ANTHEM, LLC,
Debtor.
/

but as Chapter 7 Trustee of the estate
of the Debtor, Chance & Anthem,
LLC,

Plaintiff,
v.

JEFFREY M. SISKIND, individually and d/b/a
SISKIND LEGAL SERVICES, TANYA
SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST, FRANK
ZOKAITES, individually, CANNAMED
PHARMACEUTICALS, LLC, a Maryland
Limited Liability Company, OB REAL ESTATE
HOLDINGS 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL
SERVICES, LLC, a Florida Limited Liability
Company, SOVEREIGN GAMING &
ENTERTAINMENT, LLC, a Florida Limited
Liability Company FLORIDA'S ASSOCIATION
OF COMMUNITY BANKS AND CREDIT
UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a
Florida Corporation, WELLINGTON 3445, LP, a
Florida Limited Partnership, ZOKAITES
PROPERTIES, LP, a Pennsylvania Limited
Partnership, and ROBERT GIBSON, individually

Defendants
/

RELIEF DEFENDANT'S UNOPPOSED MOTION FOR ENLARGEMENT
OF TIME IN WHICH TO ANSWER ADVERSARY COMPLAINT

Robert Gibson, pro se, a Relief Defendant in this matter hereby files this Motion for
Enlargement of Time in Which to Answer the Adversary Complaint and in support thereof states

as follows:

 
 

Case 19-01298-MAM Doc 20 Filed 09/06/19 Page 2 of 4

1. By this Motion, Relief Defendant Robert Gibson (“Movant”) requests the entry of an Order
enlarging the time in which he may answer the complaint filed and served by Robert C. Furr as
Chapter 7 Trustee of the estate of the Debtor, Chance & Anthem, LLC.

2. On January 29, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief
under Chapter 7, Title 11 of the United States Code (the “Bankruptcy Code”). [Main Case, ECF
No. 1]. Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 trustee for the
Debtor’s bankruptcy estate.

3. On August 06, 2019, the Trustee filed an adversary complaint (the “Complaint”) against
numerous Defendants, including Movant, to among other things, avoid and recover certain
fraudulent transfers made by the Debtors to Defendants pursuant to Sections 544, 548 and 550 of
Title 11 of the United States Code and Section 726 of the Florida Statutes.

4. Defendant Jeffrey Siskind has contested the Trustee’s service of the Complaint and
Summons, inasmuch as he is not a managing member of Defendant Sovereign Gaming &
Entertainment, LLC.

5. In-light of same, upon Plaintiff's motion, this Court entered an order for the entry of an alias
summons to serve the Secretary of State, as agent pursuant to Fla. Stat. 48.181, granting Defendant
until September 23, 2019 to answer the complaint.

6. Movant is, as of yet, unrepresented but intends to retain counsel within the next few days
and believes that an additional twenty-one (21) days from the date of this motion would be
sufficient time in which to retain counsel and/or file and serve his answer to the complaint.

7. Plaintiff has advised that it does not object to the granting of up to September 28, 2019 for
Movant to respond to its complaint.

WHEREFORE, Relief Defendant Robert Gibson requests the entry of an Order enlarging

the time in which he may answer the complaint filed and served by Robert C. Furr as Chapter 7

 
 

Case 19-01298-MAM Doc 20 Filed 09/06/19 Page 3 of 4

Trustee of the estate of the Debtor, Chance & Anthem, LLC. until September 28, 2019, and
granting such other and further relief as the Court deems just and proper

Respectfully submitted this 6th day of September 2019

we “ ..
/ b=
obert Gibson

1709 22 Ave North
Lake Worth Beach, FL 33460
561-868-2100

intelexigent@gmail.com

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 6th day of September 2019, a copy of the foregoing

was served upon all parties registered to receive electronic notification in this case via email
and/or via U.S. Mail as indicated on the Service List below.

ch

Robert Gibson

SERVICE LIST

Notice will b 1 vi nT .

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind(@msn.com, jmsesq500(@gmail.com

 
 

Case 19-01298-MAM Doc 20 Filed 09/06/19 Page 4of 4

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500(@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez(@gjb-law.com, gjbecf@gjb-law.com:chopkins@gjb-law.com:jzamora(@gjb-
law.com:ecastellanos@gjb-law.com:gjbecf@ecf.courtdrive.com

Notice will 1 vig U.S. Mail .

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, Florida 33414

Frank Zokaites
375 Golfside Drive
Wexford, PA 15090

Sovereign Gaming and Entertainment, LLC

c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive

Wellington, Florida 33414

Zokaites Properties, LP

c/o Frank Zokaites, for General Partner, Zokaites Contracting, Inc.
375 Golfside Drive

Wexford, PA 15090

 
